DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-29 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US Patent 10,332,245 B1, hereafter Price), in view of Ando (US Publication 2021/0166066 A1) and Vasisht et al. (US Patent 10,140,553 B1, hereafter Vasisht).
As per claim 21, an independent claim, Price teaches the invention substantially as claimed including a mobile device for object characteristic identification (FIG. 1-3), comprising: 
at least one processor (FIG. 3); and 
at least one memory (FIG. 3) containing instructions that, when executed by the at least one processor, cause the mobile device to perform operations comprising:
obtaining image data of an object, the image data being in a first color space (FIG. 1; FIG. 4; col. 4 ln 27-30 “RGB”); 
modifying a value of a brightness channel of the obtained image data; and
identifying at least one object characteristic of the object using the modified image data and a machine learning model trained to identify the at least one object characteristic using training data comprising object image data obtained in the first color space and then modified in brightness channel
(Price discloses a mobile device for object characteristic identification (ABSTRACT). In order to improve identification accuracy, Price conducts stress testing through modifying image attributes, such as rotation, focus, brightness, contrast etc. (col. 1 lines 41-62; col. 5 lines 1-13; col. 3 lines 19-36; FIG. 4 and 5A-5C displaying several attributes that can be modified, such as “Rotation”, “Brightness”, “Black/White”, “Contrast” and “Color”). The modified image data is then input into a model for characteristic identification and recognition (col. 4 lines 3-67: “regression models”; “convolutional neural network”; “Random Forests”; “… after training to cats, the model may analyze a picture of a cat and determine three likely recognized classes based on image attribute analysis and determined confidence scores …”; col. 5 lines 38-45; FIG. 7). In order for the model to adapt to the modified attributes, Price uses the stress test results to modify the model by refitting (i.e. retraining) the model (FIG. 8; col. 15 lines 6-9). The training images are also obtained in the first color space and modified in brightness channel (col. 4 lines 27-30; col. 15 line 58-col. 16 line 3)). 
Price does not teach the recited details of modifying image brightness for obtained image data, i.e.,
converting the obtained image data from the first color space to a second color space; 
modifying a value of a brightness channel of the converted image data; and
reconverting the modified image data to the first color space. 

Ando discloses a method for augmenting training image data by modifying image brightness information (para. [0055]). Specifically the brightness modification process features: 1) converting RGB pixel values into an HSV color space, where H represents hue, S represents chroma (i.e., saturation), and V represents brightness (i.e., value); 2) performing a gamma correction process on the brightness V; 3) converting the HSV color space back into RGB pixel values (para. [0057]; eqn. (1)-(3)). 
Taking the combined teachings of Price and Ando as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider modifying brightness of an image as performed by Ando in order to adjust brightness of the image in a color space with adjustable brightness values. 
Price in view of Ando renders obviousness of using training data that is obtained in the first color space and modified in the second color space.
Price in view of Ando does not further teach displaying an indication of the identified at least one characteristic.
Vasisht in the same field of endeavor discloses this feature after identifying a vehicle (FIG. 17; col. 28 ln 46-51). 
Taking the combined teachings of Price, Ando and Vasisht as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider displaying an identification of an object as performed by Vasisht in order to present the identification result to a user in a straightforward way. 

As per claim 22, dependent upon claim 21, Price in view of Ando and Vasisht teaches the image data of the object is obtained using a camera of the mobile device (Price FIG. 2; FIG. 4).

As per claim 23, dependent upon claim 21, Price in view of Ando and Vasisht teaches modifying the value of the brightness channel of the converted image data de-emphasizes brightness information in the converted image data (See rejections applied to claim 1 regarding modifying image brightness values. Since the brightness values have been modified, the brightness information is de-emphasized).

As per claim 24, dependent upon claim 21, Price in view of Ando and Vasisht teaches modifying the value of the brightness channel of the converted image data is based on at least one of a distribution of brightness values of the training data or statistics of brightness values of the training data (Price col. 15 line 58-col. 16 line 3).

As per claim 25, dependent upon claim 21, Price in view of Ando and Vasisht teaches modifying the value of the brightness channel comprises scaling the brightness channel value according to a formula having a combination of a scaled input brightness value and a scaled reference value, the scaled input brightness value and scaled reference value being scaled according to different scaling values (Ando para. [0057] Eqn. (2) is a formula for modifying brightness value V. Eqn. (2) is rewritten as:                         
                            
                                
                                    V
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    V
                                
                                
                                    γ
                                
                            
                            *
                            
                                
                                    255
                                
                                
                                    (
                                    1
                                    -
                                    γ
                                    )
                                
                            
                        
                    , where input value V and reference value 255 are scaled according to different scaling values).  

As per claim 26, dependent upon claim 25, Price in view of Ando and Vasisht further teaches the different scaling values comprise a scaling parameter and a difference between 1 and the scaling parameter (See rejections applied to claim 25 above, in which γ and 1- γ are the respective scaling parameters).

As per claim 28, dependent upon claim 21, Price in view of Ando and Vasisht teaches the training data comprises object image data reconverted to the first color space after modification of a brightness value of the object image data (Price teaches the input training data into a CNN is image data in the first color space (col. 4 ln 27-30 “RGB”). Price in view of Ando further teaches reconverting image data (including training image data) to the first color space after modification of a brightness value (See rejections applied to claim 1). Therefore the combination of Price and Ando teaches the recited limitations).

As per claim 29, dependent upon claim 21, Price in view of Ando and Vasisht teaches the object is a vehicle (Price FIG. 2; FIG. 4).

As per claim 31, dependent upon claim 21, Price in view of Ando and Vasisht teaches identifying at least one object characteristic of the object using the reconverted image data and a machine learning model comprises deploying the machine learning model as part of an application at the mobile device (Price FIG. 3 #315; col. 8 lines 33-39).

As per claim 32, dependent upon claim 21, Price in view of Ando and Vasisht teaches the first color space does not include an express brightness channel (Price col. 4 ln 27-30 “RGB”; Ando para. [0057] “RGB”).

As per claim 33, dependent upon claim 32, Price in view of Ando and Vasisht teaches the first color space is an RGB color space (Price col. 4 ln 27-30 “RGB”; Ando para. [0057] “RGB”).

As per claim 34, dependent upon claim 21, Price in view of Ando and Vasisht teaches the second color space is one of a CIELAB, HSV, or HSL color space (Ando para. [0057] “HSV”).

As per claim 35, dependent upon claim 21, Price in view of Ando and Vasisht teaches the machine learning model is trained to identify the at least one object characteristic using operational data obtained from multiple user devices (Price FIG. 8 #800, #802, #822).

Claim 36, an independent medium claim, is rejected as applied to device claim 21 above.

Claim 37, dependent upon claim 36, is rejected as applied to claim 22 above.

Claim 38, dependent upon claim 36, is rejected as applied to claim 25 above.

Claim 39, dependent upon claim 36, is rejected as applied to claim 31 above.

As per claim 40, an independent claim, Price in view of Ando and Vasisht teaches a method (Price ABSTRACT) for object characteristic identification, comprising: 
obtaining image data of an object (See rejections applied to claim 21); 
identifying at least one object characteristic of the object using the image data and a machine learning model, wherein the machine learning model is trained to identify the at least one object characteristic based on training data comprising object image data (See rejections applied to claim 21) that is: 
obtained in a first color space; and 
modified in a second color space by scaling a brightness channel value according to a formula having a combination of a scaled input brightness value and a scaled reference value (Ando para. [0057] and eqn. (1)-(3); Eqn. (2) is a formula for modifying brightness value V. It shows that V is scaled with respect to a reference value “255”, with the reference value also scaled); and 
displaying an indication of the identified at least one characteristic (See rejections applied to claim 21).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US Patent 10,332,245 B1, hereafter Price), in view of Ando (US Publication 20210166066 A1) and Vasisht et al. (US Patent 10,140,553 B1, hereafter Vasisht), as applied above to claim 29, and further in view of Ratnasingam (US Publication 20170305434 A1).
As per claim 30, Price in view of Ando and Vasisht does not teach the recited limitations. 
Ratnasingam is evidenced displaying an icon indicating a characteristic of a vehicle is well-known and practiced (FIG. 3b; para. [0131]).
Taking the combined teachings of Price, Ando, Vasisht and Ratnasingam as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider displaying an icon in order to represent the chrematistic of a vehicle in a graphical and straightforward way. 

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664